     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 1 of 16 Page ID #:538


     Surisa E. Rivers (SBN 250868)
 1   Caroleen Torossian (SBN 334792)
     RIVERS LAW, INC., APC
 2   2600 Foothill Blvd., Ste. 203
     La Crescenta, California 91214
 3   Tel: (818) 330-7012
     Fax: (213) 402-6077
 4   surisa@riverslawinc.com; caroleen@riverslawinc.com
 5
     Wilmer J. Harris (SBN 150407)
 6   Sarah L. Dawley (SBN 325897)
     SCHONBRUN SEPLOW HARRIS HOFFMAN & ZELDES, LLP
 7
     715 Fremont Avenue, Suite A
 8   S. Pasadena, CA 91030
     Phone: (626) 441-4129
 9
     Fax: (626) 283-5770
10   wharris@sshhlaw.com; sdawley@sshhlaw.com
     Attorneys for Plaintiff
11
     Michele M. Goldsmith (SBN 178222)
12   Matthew R. Hicks (SBN 191772)
     BDG Law Group, APLC
13   10880 Wilshire Blvd., Suite 1015
     Los Angeles, California 90024
14   Phone: (310) 470-6110
     Fax: (310) 474-0931
15   mhicks@bdgfirm.com
     Attorneys for Defendant
16
                         UNITED STATES DISTRICT COURT
17
                       CENTRAL DISTRICT OF CALIFORNIA
18

19
     K.D. a minor, by and through her guardian   Case No.: 2:20-CV-08261-SB-E
20   ad litem, Leila B.,
21                                               Assigned to Hon. Dolly M. Gee
                 Plaintiff,                      Magistrate Judge: Alka Sagar
22         v.
23                                               DISCOVERY MATTER
     Los Angeles Unified School District, a
24   public entity, and DOES 1 TO 10,            STIPULATED PROTECTIVE
                                                 ORDER
     inclusive.
25

26               Defendants.
27

28

       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -1-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 2 of 16 Page ID #:539



 1      1. A. PURPOSE AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential or
 3   private information for which special protection from public disclosures and from
 4   use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does
 7   not confer blanket protections on all disclosures or responses to discovery and that
 8   the protection it affords from public disclosures and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable
10   legal principals. The parties further acknowledge, as set forth in Section12.3, below,
11   that this Stipulated Protective Order does not entitle them to file confidential
12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13   followed and the standards that will be applied when a party seeks permission from
14   the court to file material under seal.
15         B. GOOD CAUSE STATEMENT
16         Plaintiff K.D. (“Plaintiff”) contends that she is a non-verbal student who has
17   attended schools within the Los Angeles Unified School District (“LAUSD” or
18   “Defendant”) who has a diagnosis of Prader-Willi Syndrome, which is a rare genetic
19   disorder, causing abnormal growth and body composition, insatiable hunger,
20   developmental delays, and intellectual disability. Plaintiff alleges, among other
21   things, that LAUSD has violated the Americans with Disabilities Act, the
22   Rehabilitation Act, and the Individuals with Disabilities Education Act (“IDEA”),
23   by, among other things, failing to accommodate her to achieve effective
24   communication because of her disability. Defendant denies Plaintiff’s allegations,
25   her claims for damages, and that it has any liability to Plaintiff.
26         The Parties anticipate that, in the course of discovery and in support of their
27   claims and defenses, they each may rely on confidential information, such as
28   academic and/or performance records, nursing and health records, medical
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -2-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 3 of 16 Page ID #:540



 1   information, psychoeducational evaluations, assessment reports, and individualized
 2   education plans. The Parties, as well as third parties whose confidential or private
 3   information may be discussed or referred to within these documents, may be harmed
 4   if no protective order is entered to shield against the dissemination of such private,
 5   confidential information. Disclosure and discovery activity in this action is likely to
 6   involve production of such confidential, proprietary, or private information, which
 7   warrants special protection from public disclosure and use for any purpose other than
 8   prosecuting this litigation.
 9      Accordingly, to expedite the flow of information, to facilitate the prompt
10   resolution of disputes over confidentiality of discovery materials, to adequately
11   protect information the parties are entitled to keep confidential, to ensure that the
12   parties are permitted reasonable necessary uses of such material in preparation for
13   and in the conduct of depositions and/or trial, to address their handling at the end of
14   the litigation, and serve the ends of justice, a protective order for such information is
15   justified in this matter. It is the intent of the parties that information will not be
16   designated as confidential for tactical reasons and that nothing be so designated
17   without a good faith belief that it has been maintained in a confidential, non-public
18   manner, and there is good cause why it should not be part of the public record of
19   this case.
20      2. DEFINITIONS
21      2.1 Action: The above-titled lawsuit, K.D., by and through her guardian ad litem,
22          Leila B. v. Los Angeles Unified School District, et al., Central District of
23          California Case No. 2:20-CV-08261-SB-E
24      2.2 Challenging Party: A Party or Non-Party that challenges the designation of
25          information or items under this Order.
26      2.3 “CONFIDENTIAL” Information or Items: Information (regardless of how it
27          is generated, stored or maintained) or tangible things that qualify for
28

        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                            -3-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 4 of 16 Page ID #:541



 1         protection under Federal Rule of Civil Procedure 26(c), and as specified
 2         above in the Good Cause Statement.
 3      2.4 Counsel: Outside Counsel of Record and General Counsel (as well as their
 4         support staff).
 5      2.5 Designating Party: A Party or Non-Party that designates information or items
 6         that it produces in disclosures or in responses to discovery as
 7         “CONFIDENTIAL.”
 8      2.6 Disclosure or Discovery Material: All items or information, regardless of the
 9         medium or manner in which it is generated, stored, or maintained (including,
10         among other things, testimony, transcripts, and tangible things), that are
11         produced or generated in disclosures or responses to discovery in this matter.
12      2.7 Expert: A person with specialized knowledge or experienced in a matter
13         pertinent to the litigation who has been retained by a Party or its counsel to
14         serve as an expert witness or as a consultant in this Action or designated as a
15         non-retained expert.
16      2.8 General Counsel: Attorneys who are employees of a party to this Action.
17         General Counsel does not include Outside Counsel of Record or any other
18         outside counsel.
19      2.9 Non-Party: Any natural person, partnership, corporation, association, or other
20         legal entity not named as a Party to this action.
21      2.10     Outside Counsel of Record: Attorneys who are not employees of a party
22         to this Action but are retained to represent or advise a party to this Action and
23         have appeared in this Action on behalf of that party or are affiliated with a law
24         firm that has appeared on behalf of that party and includes support staff.
25      2.11     Party or Parties: Any party to this Action, including all of its officers,
26         directors, employees, consultants, retained experts, and Outside Counsel of
27         Record or General Counsel (and their support staffs).
28

       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -4-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 5 of 16 Page ID #:542



 1      2.12      Producing Party: A Party or Non-Party that produces Disclosure or
 2          Discovery Material in this Action.
 3      2.13      Professional Vendors: Persons or entities that provide litigation support
 4          services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5          demonstrations, and organizing, storing, or retrieving data in any form or
 6          medium) and their employees and subcontractors.
 7      2.14      Protected Material: Any Disclosure or Discovery Material that is
 8          designated as “CONFIDENTIAL.”
 9      2.15      Receiving Party: A Party that receives Disclosure or Discovery Material
10          from a Producing Party.
11      3. SCOPE
12         The protections conferred by this Stipulation and Order cover not only
13   Protected Material (as defined above), but also (1) any information copied or extracted
14   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
15   Protected Material; and (3) any testimony, conversations, or presentations by Parties
16   or their Counsel that might reveal Protected Material.
17         Any use of Protected Material at trial shall be governed by the orders of this
18   Court. This Order does not govern the use of Protected Material at trial. The parties
19   agree to discuss as part of their pre-trial meet and confer obligations whether any
20   protections are needed for documents or information at trial.
21      4. DURATION
22         Even after final disposition of this litigation, this Order’s confidentiality shall
23   remain in effect until a Designating Party agrees otherwise in writing or a court order
24   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of
25   all claims and defenses in this Action, with or without prejudice; or (2) final
26   judgment herein after the completion and exhaustion of all appeals, re-hearings,
27   remands, trials, or reviews of this Action, including the time limits for filing any
28   motions or applications for extension of time pursuant to applicable law.
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -5-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 6 of 16 Page ID #:543



 1      5. DESIGNATING PROTECTED MATERIAL
 2      5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
 3   Party or Non-Party that designates information or items for protection under this
 4   Order must take care to limit any such designation to specific material that qualifies
 5   under the appropriate standards. The Designating Party must designate for protection
 6   only those parts of material, documents, items, or oral or written communications
 7   that qualify so that other portions of the material, documents, items, or
 8   communications for which protection is not warranted are not swept unjustifiably
 9   within the ambit of this Order.
10         Mass, indiscriminate, or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expense and burdens on the other parties) may expose the Designating
14   party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, then that Designating Party
17   must promptly notify all other Parties that it is withdrawing the inapplicable
18   designation.
19      5.2 Manner and Timing of Designations. Except as otherwise provided in this
20   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
21   or ordered, Disclosure or Discovery Material that qualifies for protection under this
22   Order must be clearly so designated before the material is disclosed or produced,
23   except for documents or records produced prior to the execution of this Order, which
24   may be so designated at a later time.
25         Designation in conformity with this Order requires:
26         (a) for information in documentary form produced after the execution of this
27   Order (e.g., paper or electronic documents, but excluding transcripts of depositions
28   or other pretrial or trial proceedings), that the Producing Party affix at a minimum,
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -6-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 7 of 16 Page ID #:544



 1   the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
 2   page that contains protected material. If only a portion or portions of the material on
 3   a page qualifies for protection, the Producing Party also must clearly identify the
 4   protected portion(s) (e.g., by making appropriate markings in the margins). For
 5   information in documentary form produced prior to this Order, the Producing Party
 6   or the Receiving Party may make such CONFIDENTIAL designation at a later date.
 7         A Party or Non-Party that makes original documents available for inspection
 8   need not designate them for protection until after the inspecting Party has indicated
 9   which documents it would like copied and produced. During the inspection and
10   before the designation, all of the material made available for inspection shall be
11   deemed CONFIDENTIAL. After the inspecting Party has identified the documents it
12   wants copied and produced, the Producing Party must determine which documents,
13   or portions thereof, qualify for protection under this Order. Then, before producing
14   the specified documents, the Producing Party must affix the CONFIDENTIAL
15   legend to each page that contains Protected Material. If only a portion or portions of
16   the material on a page qualifies for protection, the Producing Party also must clearly
17   identify the protected portion(s) (e.g., by making appropriate markings in the
18   margins).
19         A non-Producing Party that wishes to mark as Confidential documents
20   produced by another party may do so within 30 days of service of those documents
21   on the non-Producing Party, by providing to the Producing Party the necessary
22   documents with the Confidential legend, while maintaining any original bates
23   stamping.
24         (b) for testimony given in depositions that the Designating Party identifies on
25   the record, before the close of the deposition all protected testimony or provides in
26   written form by marking brackets on the transcript of the deposition within thirty
27   days of receipt of such transcript and serving a copy of the bracketed testimony on
28   the non-Designating Party. Any party shall also have thirty (30) days from receipt of
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -7-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 8 of 16 Page ID #:545



 1   the deposition transcript to mark any sections of testimony or exhibits confidential
 2   under this order by marking brackets on the transcript of the deposition, even if was
 3   not so identified on the record.
 4         (c) for information produced in some form other than documentary and for any
 5   other tangible items, that the Producing Party affix in a prominent place on the
 6   exterior of the container or containers in which the information is stored the legend
 7   CONFIDENTIAL. If only a portion or portions of the information warrants
 8   protection, the Producing Party, to the extent practicable, shall identify the protected
 9   portion(s).
10         5.3 Inadvertent Failures to Designate. An inadvertent failure to designate
11   qualified information or items does not, standing alone, waive the Designating
12   Party’s right to secure protection under this Order for such material. Either party
13   shall be entitled to correct an inadvertent failure to designate as CONFIDENTIAL up
14   to 45 days after disclosure of the qualified information or material (or in the case of
15   material disclose in a deposition transcript or in exhibits thereto, up to 45 days after
16   the receipt of the transcript). Upon timely correction of a designation, the Receiving
17   Party must make reasonable efforts to assure that the material is treated in
18   accordance with the provisions of this Order. No liability shall be created against a
19   Party or Counsel or General Counsel for a Party for any inadvertent disclosure of
20   CONFIDENTIAL Information, documents, or testimony.
21         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
22         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s
24   Scheduling Order.
25         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
26   resolution process under Local Rules 7-3 and 37-1 et seq.
27         6.3 The burden of persuasion in any such challenge proceeding shall be on the
28   Designating Party. Unless the Designating Party has waived or withdrawn the
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -8-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 9 of 16 Page ID #:546



 1   confidentiality designation, all Parties shall continue to afford the material in
 2   question the level of protection to which it is entitled under the Producing Party’s
 3   designation until the Court rules on the challenge.
 4         7. ACCESS TO AND USE OF PROTECTED MATERIAL
 5         7.1 Basic Principles. A Designating Party or Receiving Party may use
 6   Protected Material that is disclosed or produced by another Party or by a Non-Party
 7   in connection with this Action only for prosecuting, defending, attempting to settle
 8   this Action, or in documents necessary to settle or dismiss the Action. Such Protected
 9   Material may be disclosed only to the categories of persons and under the conditions
10   described in this Order. When the Action has been terminated, a Receiving Party
11   must comply with the provisions of section 13 below (FINAL DISPOSITION).
12         Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order.
15         7.2 Disclosure of CONFIDENTIAL Information or Items. Unless otherwise
16   ordered by the court or permitted in writing by the Designating Party, a Designating
17   Party or Receiving Party may disclose any information or item designated
18   “CONFIDENTIAL” only to:
19         (a) the Designating Party or Receiving Party’s Outside Counsel of Record in
20   this Action, as well as employees of said Outside Counsel of Record to whom it is
21   reasonably necessary to disclose the information for this Action;
22         (b) the officers, directors, and employees (including General Counsel) of the
23   Designating Party or Receiving Party to whom disclosure is reasonably necessary for
24   this Action;
25         (c) Experts (as defined in this Order) of the Receiving Party to whom
26   disclosure is reasonably necessary for this Action and who have signed the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28         (d) the court and its personnel;
       __________________________________________________________________________
                            STIPULATED PROTECTIVE ORDER
                                           -9-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 10 of 16 Page ID #:547



 1         (e) court reporters and their staff;
 2         (f) professional jury or trial consultants, mock jurors, and Professional
 3   Vendors to whom disclosure is reasonably necessary for this Action and who have
 4   signed Exhibit A;
 5         (g) the author or recipient of a document containing the information or a
 6   custodian or other person who otherwise possessed or knew the information;
 7         (h) during Non-Party depositions, Non-Party witnesses, and attorneys for Non-
 8   Party witnesses, in the Action to whom disclosure is reasonably necessary provided:
 9   (1) the deposing party requests that the witness sign the form attached as Exhibit A
10   hereto; and (2) they will not be permitted to keep any confidential information unless
11   they sign Exhibit A, unless otherwise agreed by the Designating Party or ordered by
12   the court. Pages of transcribed deposition testimony or exhibits to depositions that
13   reveal Protected Material may be separately bound by the court reporter and may not
14   be disclosed to anyone except as permitted under this Stipulated Protective Order;
15   and
16         (i) any mediator or settlement officer, and their supporting personnel, mutually
17   agreed upon by any of the parties engaged in settlement discussions.
18         8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
19            IN OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other litigation
21   that compels disclosure of any information or items designated in this Action as
22   CONFIDENTIAL, that Party must:
23         (a) promptly notify in writing the Designating Party. Such notification shall
24   include a copy of the subpoena or court order;
25         (b) promptly notify in writing the party who caused the subpoena or order to
26   issue in the other litigation that some or all of the material covered by the subpoena
27   or order is subject to this Protective Order. Such notification shall include a copy of
28   this Stipulated Protective Order; and
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -10-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 11 of 16 Page ID #:548



 1         (c) cooperate with respect to all reasonable procedures sought to be pursued by
 2   the Designating Party whose Protected Material may be affected.
 3         If the Designating Party timely seeks a protective order, the Party served with
 4   the subpoena or court order shall not produce any information designated in this
 5   action as CONFIDENTIAL before a determination by the court from which the
 6   subpoena or order issued, unless the Party has obtained the Designating Party’s
 7   permission. The Designating Party shall bear the burden and expense of seeking
 8   protection in that court of its confidential material and nothing in these provisions
 9   should be construed as authorizing or encouraging a Receiving Party in this Action to
10   disobey a lawful directive from another court.
11         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12            PRODUCED IN THIS LITIGATION
13         (a) The terms of this Order are applicable to information produced by a Non-
14   Party in this Action and designated as CONFIDENTIAL. Such information produced
15   by Non-Parties in connection with this litigation is protected by this Order’s
16   remedies and relief. Nothing in these provisions should be construed as prohibiting a
17   Non-Party from seeking additional protections.
18         (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                (1) promptly notify in writing the Requesting Party and the Non-Party
23         that some or all of the information requested is subject to a confidentiality
24         agreement with a Non-Party;
25                (2) promptly provide the Non-Party with a copy of the Stipulated
26         Protective Order in this Action, the relevant discovery request(s), and a
27         reasonably specific description of the information requested; and
28

        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -11-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 12 of 16 Page ID #:549



 1                (3) make the information requested available for inspection by the Non-
 2         Party, if requested.
 3         (c) If the Non-Party fails to seek a protective order from this court within 14
 4   days of receiving the notice and accompanying information, the Receiving Party may
 5   produce the Non-Party’s confidential information responsive to the discovery
 6   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 7   not produce any information in its possession or control that is subject to the
 8   confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
10   of seeking protection in this court of its Protected Material.
11         10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of all the terms of this Order,
18   and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A. No liability shall be
20   created against a Party or Counsel or General Counsel for a Party for any inadvertent
21   disclosure of CONFIDENTIAL Information, documents, or testimony.
22         11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23             PROTECTED MATERIAL
24         When a Producing Party gives notice to Receiving Parties that certain
25   inadvertently produced material is subject to a claim of privilege or other protection,
26   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
28   may be established in an e-discovery order that provides for production without prior
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -12-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 13 of 16 Page ID #:550



 1   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 2   Parties reach an agreement on the effect of disclosure of a communication or
 3   information covered by the attorney-client privilege or work product protection, the
 4   parties may incorporate their agreement in the stipulated protective order submitted
 5   to the Court. An inadvertent disclosure shall not be deemed to be a waiver of any
 6   privilege or protection. No liability shall be created against a Party or Counsel or
 7   General Counsel for a Party for any inadvertent disclosure of CONFIDENTIAL
 8   Information, documents, or testimony.
 9          12. MISCELLANEOUS
10          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11   person to seek the Court’s modification in the future.
12          12.2 Right to Assert Other Objections. By stipulating to the entry of this
13   Protective Order no Party waives any right it otherwise would have to object to
14   disclosing or producing any information or item on any ground not addressed in this
15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
16   ground to use in evidence of any of the material covered by this Protective Order,
17   including without limitation, at deposition, any hearing or proceeding in this Action,
18   or trial.
19          12.3 Filing Protected Material. A Party that seeks to file under seal any
20   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
21   only be filed under seal pursuant to a court order authorizing the sealing of the
22   specific Protected Material at issue. If the Court denies a Party’s request to file
23   Protected Material under seal, then the Receiving Party may file the information in
24   the public record unless the Court instructs otherwise.
25          13. FINAL DISPOSITION
26          After the final disposition of this Action, as defined in paragraph 4, or unless
27   otherwise agreed in writing between counsel for the parties, within 60 days of a
28   written request by the Designating Party, each Receiving Party must return all
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -13-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 14 of 16 Page ID #:551



 1   Protected Material to the Producing Party or destroy such material. As used in this
 2   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 3   summaries, and any other format reproducing or capturing any of the Protected
 4   Material except such abstracts or summaries that are protected attorney work
 5   product. Whether the Protected Material is returned or destroyed, the Receiving Party
 6   must submit a written certification to the Producing Party (and, if not the same
 7   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 8   (by category, where appropriate) all the Protected Material that was returned or
 9   destroyed and (2) affirms that the Receiving Party has not retained any copies,
10   abstracts, compilations, summaries or any other format reproducing or capturing any
11   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
12   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
13   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
14   reports, attorney work product, and consultant and expert work product, even if such
15   materials contain Protected Material. Any such archival copies that contain or
16   constitute Protected Material remain subject to this Protective Order as set forth in
17   Section 4 (DURATION).
18         14. Any violation of this Order may be punished by any and all appropriate
19   measures including, without limitation, discovery sanctions. However, before any
20   party seeks to prosecute any violation of this Order, said party must engage in a good
21   faith meet and confer effort to resolve the dispute.
22
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23
     Dated: August 10, 2021                  RIVERS LAW, INC., APC
24
                                             SCONBRUN SEPLOW HARRIS HOFFMAN &
25                                           ZEDLES LLP
26
                                              /s/ Surisa Rivers
27                                           Surisa Rivers
                                             Caroleen Torossian
28                                           Attorneys for Plaintiff
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -14-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 15 of 16 Page ID #:552


     Dated: August 10, 2021        BDG Law Group, APLC
 1
                                                               __
 2                                                             _____
                                   Michele N. Goldsmith
 3                                 Matthew R. Hicks
                                   Attorneys for Defendants
 4

 5

 6
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 7

 8
                                             /s/ CHARLES F. EICK
     DATED: August 10, 2021
 9   ________________________________________ ________ _________ _ _ ___
                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                     EXHIBIT A

        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -15-
     Case 2:20-cv-08261-SB-E Document 45 Filed 08/10/21 Page 16 of 16 Page ID #:553



 1             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 2

 3   I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of K.D., by and through her guardian ad litem, Leila B. v. Los
 8   Angeles Unified School District, Case No. 2:20-CV-08261-SB-E. I agree to comply
 9   with and to be bound by all the terms of this Stipulated Protective Order and I
10   understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment in the nature of contempt. I solemnly promise that I will not
12   disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order. I further agree to submit to the jurisdiction of the United
15   States District Court for the Central District of California for the purpose of
16   enforcing the terms of this Stipulated Protective Order, even if such enforcement
17   proceedings occur after termination of this action. I hereby appoint
18   __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24
     City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27   Signature: __________________________________
28

        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -16-
